Dodge, J.
An examination of-the evidence discloses no preponderance against the findings of fact, by which, among other things, it is found that the defendants took title with notice of facts and circumstances sufficient to put them upon inquiry, which would have led them to discover the fraud of their grantor in obtaining title from the plaintiff. This is not, as contended by appellants, a conclusion of law, but an inference of fact from various items of evidence. Its effect is to deny the appellants the protection equity might accord to an innocent purchaser for value, and they are not entitled to reimbursement of the small amount of money paid by them to their grantor, no part of which came to the hands of the plaintiff. Rindskopf v. Myers, 87 Wis. 80.
By the Court.— Judgment affirmed.